Exhibit 10.14

AMENDMENT NO. 1
TO THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 1 to Third Amended and Restated Master Repurchase Agreement, dated
as of April 26, 2019 (this “Amendment”), among Credit Suisse First Boston
Mortgage Capital LLC (the “Administrative Agent”), Credit Suisse AG, a company
incorporated in Switzerland, acting through its Cayman Islands Branch (a
“Committed Buyer” and a “Buyer”), Alpine Securitization LTD (a “Buyer”),
PennyMac Holdings, LLC (“PennyMac Holdings”), PennyMac Corp. (“PMC”), PennyMac
Operating Partnership, L.P., in their capacity as sellers (“POP”, together with
PennyMac Holdings and PMC, each a “Seller” and, collectively, the “Sellers”),
PMC REO Financing Trust, as an asset subsidiary (the “Existing REO Subsidiary”),
PMC REO Trust 2015-1, as an asset subsidiary (the “Joining REO Subsidiary”,
together with the Existing REO Subsidiary, individually and collectively, the
“REO Subsidiary” and together with the Sellers, the “Seller Parties”) and
PennyMac Mortgage Investment Trust (“PMIT”) and POP, in their capacity as
guarantors (each, a “Guarantor” and collectively, the “Guarantors”).

 

RECITALS

 

The Administrative Agent, the Buyers, the Seller Parties and the Guarantors are
parties to that certain Third Amended and Restated Master Repurchase Agreement,
dated as of March 14, 2019 (the “Existing Repurchase Agreement”; and as amended
by this Amendment, the “Repurchase Agreement”).  The Guarantors are parties to
that certain Third Amended and Restated Guaranty, dated as of March 14, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), by the Guarantors in favor of Administrative Agent.  Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Existing Repurchase Agreement and Guaranty, as applicable.

The Administrative Agent, the Buyers, the Seller Parties and the Guarantors have
agreed, subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement.  As a condition precedent to
amending the Existing Repurchase Agreement, the Administrative Agent has
required the Guarantors to ratify and affirm the Guaranty on the date hereof.

 

Accordingly, the Administrative Agent, the Buyers, the Seller Parties and the
Guarantors hereby agree, in consideration of the mutual promises and mutual
obligations set forth herein, that the Existing Repurchase Agreement is hereby
amended as follows:

SECTION 1.Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by deleting the definition of “Termination Date” in its entirety and
replacing it with the following:

“Termination Date” means the earliest of (a) April 24, 2020, and (b) the date of
the occurrence of an Event of Default.

-1-

--------------------------------------------------------------------------------

 

SECTION 2.Price Differential. Section 5 of the Existing Repurchase Agreement is
hereby amended by deleting subsection (c) in its entirety and replacing it with
the following:

c.If prior to any Payment Date, Administrative Agent determines in its sole
discretion that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining LIBOR, LIBOR is no
longer in existence, or the administrator of LIBOR or a Governmental Authority
having jurisdiction over Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be made available
or used for determining the interest rate of loans, Administrative Agent may
give prompt notice thereof to Sellers, whereupon the rate for such period that
will replace LIBOR for such period, and for all subsequent periods until such
notice has been withdrawn by Administrative Agent, shall be the greater of (i)
an alternative benchmark rate (including any mathematical or other adjustments
to the benchmark rate (if any) incorporated therein) and (ii) zero, together
with any proposed Successor Rate Conforming Changes, as determined by
Administrative Agent in its sole discretion (any such rate, a “Successor Rate”).
Any such determination of the Successor Rate shall be made by Administrative
Agent in a manner substantially consistent with market practice with respect to
similarly situated counterparties with substantially similar assets in similar
facilities; provided, that the foregoing standard shall only apply to repurchase
transactions that are under the supervision of Administrative Agent’s investment
bank New York mortgage finance business that administers the Transactions.

SECTION 3.Representations and Warranties. Subsection 13(11) of the Existing
Repurchase Agreement is hereby amended by deleting such subsection in its
entirety and replacing it with the following:

(11)Litigation.  There is no action, proceeding or investigation pending with
respect to which any Seller Party or either Guarantor has received service of
process or, to the best of such Seller Party’s or either Guarantor’s knowledge
threatened against it before any court, administrative agency or other tribunal
(A) asserting the invalidity of any Program Agreement, (B) seeking to prevent
the consummation of any of the transactions contemplated by any Program
Agreement, (C) making a claim individually or in the aggregate in an amount
greater than (x) five percent (5%) of PMIT’s Net Worth against PMIT, any Seller,
Underlying Repurchase Counterparty or any of their Affiliates not otherwise
identified herein, or (y) $250,000 against REO Subsidiary, (D) which requires
filing with the Securities and Exchange Commission in accordance with the 1934
Act or any rules thereunder or (E) which might materially and adversely affect
the validity of the Purchased Assets, Mortgage Loans or Contributed Assets or
the performance by it of its obligations under, or the validity or
enforceability of any Program Agreement.

SECTION 4.Covenants. Section 14 of the Existing Repurchase Agreement is hereby
amended by:

4.1deleting subsection 14(a) in its entirety and replacing it with the
following:

-2-

--------------------------------------------------------------------------------

 

a.Litigation. Each Seller Party and each Guarantor, as applicable, will
promptly, and in any event within ten (10) days after service of process on any
of the following, give to Administrative Agent notice of all litigation,
actions, suits, arbitrations, investigations (including, without limitation, any
of the foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting Seller Parties, Guarantors or any of their Subsidiaries or
affecting any of the Property of any of them before any Governmental Authority
that (i) questions or challenges the validity or enforceability of any of the
Program Agreements or any action to be taken in connection with the transactions
contemplated hereby, (ii) makes a claim individually or in the aggregate in an
amount greater than (x) five percent (5%) of PMIT’s Net Worth against PMIT, any
Seller, Underlying Repurchase Counterparty or any of their Affiliates not
otherwise identified herein, or (y) $250,000 against REO Subsidiary, or (iii)
which, individually or in the aggregate, if adversely determined, could be
reasonably likely to have a Material Adverse Effect.  Each Seller Party and each
Guarantor, as applicable, will promptly provide notice of any judgment, which
with the passage of time, could cause an Event of Default hereunder.

4.2deleting subsection (ee) in its entirety and replacing it with the following:

(ee)Reserved.

SECTION 5.Conditions Precedent.  This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

 

5.1Delivered Documents.  On the Amendment Effective Date, the Administrative
Agent on behalf of Buyers shall have received the following documents, each of
which shall be satisfactory to the Administrative Agent in form and substance:

 

(a)this Amendment, executed and delivered by duly authorized officers of the
Administrative Agent, the Buyers, the Seller Parties and the Guarantors;

(b)Amendment No. 1 to Third Amended and Restated Pricing Side Letter, executed
and delivered by duly authorized officers of the Administrative Agent, the
Buyers, the Seller Parties and the Guarantors; and

 

(c)such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

 

SECTION 6.Representations and Warranties.  Each Seller Party hereby represents
and warrants to the Administrative Agent and Buyers that it is in compliance
with all the terms and provisions set forth in the Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of Repurchase Agreement.

 

SECTION 7.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

-3-

--------------------------------------------------------------------------------

 

SECTION 8.Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

 

SECTION 9.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

 

SECTION 10.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 11.Reaffirmation of Guaranty.  The Guarantors hereby ratify and affirm
all of the terms, covenants, conditions and obligations of the Guaranty. Each
Guarantor acknowledges and agrees that the term “Obligations” as used in the
Guaranty shall apply to all of the Obligations of the Seller Parties to
Administrative Agent and Buyers under the Repurchase Agreement and related
Program Agreements, as amended hereby.

 

[Remainder of page intentionally left blank]

 

-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as Administrative Agent

 

 

 

By:

 

/s/ Margaret Dellafera

 

 

 

Name: Margaret Dellafera

 

 

 

Title: Vice President

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Committed Buyer and as a Buyer

 

 

 

By:

 

/s/ Margaret Dellafera

 

 

 

Name: Margaret Dellafera

 

 

 

Title: Authorized Signatory

 

 

 

By:

 

/s/ Charles Trombley

 

 

 

Name: Charles Trombley

 

 

 

Title: Authorized Signatory

 

 

ALPINE SECURITIZATION LTD as a Buyer, by Credit Suisse AG, New York Branch as
Attorney-in-Fact

 

 

 

By:

 

/s/ Kenneth Aiani

 

 

 

Name: Kenneth Aiani

 

 

 

Title: Vice President

 

 

 

By:

 

/s/ Patrick J. Hart

 

 

 

Name: Patrick J. Hart

 

 

 

Title: Director

 




Signature Page to Amendment No. 1 to Third Amended and Restated MRA

--------------------------------------------------------------------------------

 

 

PENNYMAC CORP., as a Seller

 

 

 

By:

 

/s/ Pamela Marsh

 

 

 

Name: Pamela Marsh

 

 

 

Title: Managing Director, Treasurer

 

 

PENNYMAC HOLDINGS, LLC, as a Seller

 

 

 

By:

 

/s/ Pamela Marsh

 

 

 

Name: Pamela Marsh

 

 

 

Title: Managing Director, Treasurer

 

 

PMC REO FINANCING TRUST, as REO Subsidiary

 

 

 

By:

 

PennyMac Corp., as Administrator

 

 

 

 

 

By:

 

/s/ Pamela Marsh

 

 

 

Name: Pamela Marsh

 

 

 

Title: Managing Director, Treasurer

 

 

PMC REO TRUST 2015-1,
as REO Subsidiary

 

 

 

By:

 

PennyMac Corp., as Administrator

 

 

 

 

 

By:

 

/s/ Pamela Marsh

 

 

 

Name: Pamela Marsh

 

 

 

Title: Managing Director, Treasurer

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as a Guarantor

 

 

 

By:

 

/s/ Pamela Marsh

 

 

 

Name: Pamela Marsh

 

 

 

Title: Managing Director, Treasurer

 

 

 

 

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Seller and as a Guarantor

 

 

 

By:

 

PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

By:

 

/s/ Pamela Marsh

 

 

 

Name: Pamela Marsh

 

 

 

Title: Managing Director, Treasurer

 

Signature Page to Amendment No. 1 to Third Amended and Restated MRA